Suit by appellee against appellant upon a guaranty of payment indorsed on the back of a certain bond or instrument under seal, executed by one C. S. Walton, payable to the plaintiff.
The complaint, considered as amended pursuant to agreement of counsel on file, showed the amount of the contract sued on executed by said Walton, and set out verbatim, the guaranty of payment written on the back of the note or bond which was signed by the defendant, and it was further alleged that the said instrument was not paid at maturity. We think the complaint was sufficient as against any assignment of demurrer interposed thereto.
The defendant insisted that his signature to the guaranty of payment was obtained through misrepresentation or fraud. This issue was fairly submitted to the jury under appropriate instructions from the court, and no questions arise as to this particular defense.
It is further insisted by defendant, however, that the engine for the purchase price of which the instrument here involved was executed was not purchased by him, but by the said Walton direct, and merely shipped with the defendant's goods to save freight, and that his guaranty of payment was made some time after the execution of the notes by Walton, was without consideration, and void. The contract, however, the substance of which appears in the foregoing statement of the case, discloses that the defendant himself was the purchaser of this particular engine, and that under this contract he was authorized to take the note of the purchaser and guarantee the payment thereof to the plaintiff in part satisfaction for the purchase price.
The court below held that the written contract, the validity of which was in no manner attacked, or questioned, covered the respective rights of the parties, and that under the said contract the defendant was the purchaser of the engine. We can see no escape from this conclusion from the plain language of the contract itself. The court further charged the jury that if they believed that these notes were executed for the purpose of carrying into effect the purchase of this engine according to the terms of the contract, and was signed by the defendant as a part of that transaction, and in accordance with the clause therein provided, whereby he could indorse the notes of some of the purchasers, and the plaintiff would receive them, then, the contract on the part of defendant in signing the guaranty would be based upon a sufficient consideration.
The contract here mentioned was a part of the entire transaction, and clearly admissible, and we are of the opinion the exception to that portion of the oral charge just referred to is without merit. The guaranty of payment on the back of the note contained the expression "For value received," and we think this sufficient as to the expression of consideration. Flowers v. Steiner, 108 Ala. 442, 19 So. 321.
The question of prime importance on this appeal relates to the action of the court in construing the written contract entered into as disclosing that the defendant himself purchased the engine from the plaintiff, and that Walton, who executed the note, ordered the engine from defendant at a stipulated price. We conclude that these contracts, the validity of which are not questioned, fully support the conclusion of the court below. The other questions presented, not herein discussed, we do not deem of sufficient importance to require separate treatment. Suffice it to say they have been carefully considered in consultation, and we find nothing in them calling for a reversal of the cause.
The judgment of the court below will be accordingly affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur. *Page 169